MEMORANDUM **
These are consolidated petitions for review of a final order of removal and an order denying reopening. Upon review of the record and petitioners’ filings, respondent’s motion to dismiss is construed as a motion to dismiss in part and summarily deny in part. Summary disposition as to petitioner Luis Vega-Rayo is appropriate because he lacked the requisite ten years continuous physical presence for cancellation of removal. See 8 U.S.C. § 1229b(b)(1)(A) & (d)(1); United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
Dismissal as to petitioner Reyna VegaSalgado is appropriate because she has failed to raise a colorable constitutional or legal claim as to the agency’s denial of cancellation of removal for lack of exceptional and extremely unusual hardship, or the denial of reopening for failure to establish prima facie eligibility for cancellation. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887 (9th Cir. 2003); Fernandez v. Gonzales, 439 F.3d 592, 602-03 (9th Cir.2006) (court lacks jurisdiction to review denial of reopening for failure to establish prima facie case for relief that merits reopening a prior decision denying relief on an unreviewable discretionary ground).
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED IN PART and DENIED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.